On Rehearing. ROBERTS, J. In the original opinion the judgment of the lower court was affirmed on the ground that the evidence failed to establish the fact that a sale of the land in question for delinquent taxes actually occurred. Appellant has filed a motion for rehearing, in which she points out that this was not an issuable fact in the case, because appellee in Ms answer expressly alleged that the property bad been sold for taxes, under which sale and the deed issued thereon appellant was claiming title to the land. The court overlooked this admission in the answer, and the oversight was occasioned by the fact that in this' court the ease was argued orally on behalf of appellee and was submitted by appellant on briefs. In the oral argument appellee stressed the fact that the evidence failed to show a sale, and upon examining the transcript of evidence we found this contention was correct. It is only fair to appellee, however, to say that there was no intention upon the part of Ms counsel to mislead the court. ITis statement was a prelude to a discussion of the effect of the tax sale certificate issued more than two years after the sale, and the failure of the county treasurer to make the required entries on the tax roll and in the tax sale record. The court, in the former opinion, without making an investigation of the pleadings, took it for granted that the answer denied that the property had been sold for taxes, and, as the evidence failed to show a sale, concluded that the judgment of the court, although based on other grounds, could be sustained because of the failure on the part of appellant to show a tax sale. In this we were in error, because, as the answer admitted a sale of the land in question at the time stated in the tax sale certificate and deed, appellant was not required to prove this fact. “A party who formally and explicitly admits, by bis pleading, that which ■ establishes plaintiff’s right, will not be suffered to deny its existence or to prove any state of facts inconsistent with that admission.” 31 Cyc. 211. A tax sale upon which the deed in question was based having been admitted in the answer, the failure of the collector to note on the tax roll the fact of the sale or to enter the same in the tax sale record or to issue the tax sale certificate is of no moment. These records and the issuance of the tax sale certificate were only record evidence by which the sale could be proved. In the case of Hiltscher v. Jones, 23 N. M. 674, 170 Pac. 884, this court said: “The tax sale certificate, which, of course, is thereafter issued, is only written evidence or an acknowledgment that the sale has taken place. When the property has been struck off, the rights of the purchaser become fixed.” In that case the court quoted with approval from the case of Bruno v. Madison, 38 Utah, 485, 113 Pac. 1030, Ann. Gas. 1913B, 584, and if the reasoning in that case is applied to the present case, it will be clearly seen that the failure on the part of the treasurer to make the entry and do the acts referred to does not affect the rights of the appellant, under his tax deed; appellee having admitted the fact that the sale took place. On rehearing the court has reconsidered the question as tó whether the owner of lands sold under the law of 1899 (chapter 22, Laws 1899) to the county, the certificate of sale being held by -the county at the time of the enactment of chapter 84, Laws 1913, has the right to redeem from such sale under the later statute, or whether the right of redemption is governed by the statute in force at the time of the sale. Under'the law of 1899 the owner was authorized to redeem at any time within three years from the date of sale. Under the act of 1913, the owner was permitted to redeem, at any time within three years from the date of recording the certificate of sale. The certificate in question in this case was not recorded until 1915, and appellee offered to redeem within three years from the date of the recording of such certificate. The act of 1913 specifically repealed chapter 22, Laws 1899, and contained no saving clause.  [6, 7] Appellant argued that the latter statute could have no application to past sales under which the rights of the parties had become fixed; that tax statutes are given a prospective operation, and in the former opinion the majority of the court agreed with the appellant and held that the later enactment had no application to the certificate in question. Upon a reconsideration of the question, however, we have concluded that we were in error in such construction. The general rule is that, when an act of the Legislature is repealed without a saving clause, it is considered, except as to transactions past and closed, as though, it had never existed. Sutherland on Stat. Const. § 282. As between private individuals, when a right has arisen on a contract, or a transaction in the nature of a contract authorized by statute, and has been so far perfected that nothing -remains to be done by the party asserting such right, the repeal of the statute will not affect it, or an action for its enforcement. Sutherland on Stat. Const. § 284. Undoubtedly the repeal of a statute under which a tax sale certificate is acquired by a private individual would not affect the rights of the holder of such certificate. His rights would be governed by the law in force at the time of the purchase, and it would not be competent for the Legislature to enact a statute which would impair such rights; but the Legislature may pass a retroactive law operating on property belonging to the state, and such law will not be unconstitutional so long as private rights are not infringed. 8 Cyc. 902. In 6 A. & E. Ency. of Law, p. 940, it is said: “The state may constitutionally pass retrospective laws impairing- her own rights.’’ See, also, People v. Frisbie, 26 Cal. 135; State v. Dexter, 10 R. I. 341. Municipal corporations are mere instrumentalities of the state, for the convenient administration of government, and their powers may be qualified, enlarged, or withdrawn at the pleasure of the Legislature. Property rights which they hold are subject to legislative control, as they are merely agents of the state in the administration of government. Commissioners v. Lucas, 93 U. S. 108, 23 L. Ed. 822.  [8] Where a tax sale certificate is held by a private individual, the purchaser has a vested right to a deed at the time specified in the law under which the purchase was made, and the Legislature cannot subsequently extend the period of redemption, as such extension would be an impairment of the obligation of the contract. 37 Cyc. 1390. But this rule is held not to apply where the state itself is the purchaser at the tax sale, as the exten-_ sion of the time in that case is not a violation of the contract' rights, but an act of grace. Adkin v. Pillen, 136 Mich. 682, 100 N. W. 176; State v. Smith, 36 Minn. 456, 32 N. W. 174. This right has been at times exercised by the Legislature of this state. By the repeal of the act of 1899 by the act of 1913 we thus have this condition as to tax sale "certificates purchased under the law of 1899: Those purchased by private individuals by reason of constitutional provisions against the impairment of the obligations of a contract under the 1899 statute would not be affected by its repeal. That the later statute undoubtedly attempted to do so may be admitted, because, as stated, the later act contained no saving clause and completely wiped out all the provisions of the former act. But, by reason of the constitutional provision, such later act could have no effect upon the rights of such .private purchaser. Such repeal, however, was not rendered ineffectual by any constitutional inhibition as to tax sale certificates held by the county by purchase under the former act. Consequently it would and did apply to such certificates. This being true, we must look to the later act to ascertain the rights of the landowner to redeem from such sale, and we find that he is given three years from the date of recording the certificate of sale. If such certificate had been recorded by the county treasurer at the time it was, or should have been, issued, as required by the act of 1899, of course the owner would have had the right of redemption within three years from such recordation. While the act of 1913 requires the recordation of the assignment of such certificate, the redemption right does not date from the recording of the assignment, but from the recording of the original tax certificate. State ex rel. Ols v. Romero, Treasurer, 25 N. M. 290, 181 Pac. 435. That the purchaser from the state takes the certificate as it exists at the time of its assignment cannot be questioned. “Where land Is forfeited to the state for nonpayment of taxes, or bid in by the state at a tax sale, its subsequent conveyance to a purchaser from the state will ordinarily invest him with any and all titles which the state holds to the particular property, although he may take subject to conditions .subsequent, such as a requirement of notice to the former owner, the nonobservance of which may divest his title, or subject to the right of the original owner, his grantees, or mortgagees to obtain a reconveyance.” 37 Cyc. 1473. “The appellant took his deed for the land [a tax deed] in the same condition in which the state held it, and subject to the same equities and defenses.” Martin v. Barbour, 140 U. S. 634, 11 Sup. Ct. 944, 35 L. Ed. 546. To the same effect are Wilcox v. Leach, 123 N. C. 74, 31 S. E. 374; Felch v. Travis (C. C.) 92 Fed. 210; Shelley v. Towle, 16 Neb. 194, 20 N. W. 25. Appellant has cited many cases in her brief, but all these are to the effect that the state is powerless to affect the rights of private purchasers under tax sale certificates, and have no application to the question here presented. We hold that the act of 1913 applies to tax sale certificates held by the counties at the time the act became effective, and that such act had the effect to extend the time of redemption to three years from the date of recording the certificate of purchase as to all tax sale certificates held by the various counties at the time such law became effective. In this case the trial court found that the landowner had offered to redeem within three years from the date of recording the certificate of sale, and further held that the act of 1913 applied. We agree with the trial court, and for this reason the former opinion will be adhered to; and it is so ordered. Parker, C. J., and Raynolds, J., concur.